DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 38-47 are pending and examined in the following Office action. 

Claim Objection
	The objection to the claims are withdrawn in light of Applicant’s amendment to the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-41 and 44-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roessler et al (US7001772) in view of Walker et al (Plant Cell Rep., 2005, 24: 629-641) and Shoji et al (Vaccine, 2008, 26(23): 2930-2934) when taken with the evidence of Bayne et al (PLoS ONE, 2013, 8(4): e61790).
The amended claims are directed to a method of making a recombinant viral hemagglutinin protein, the method comprising culturing a recombinant microalgal cell in a medium such that the recombinant viral HA protein is secreted into the culture medium, wherein the microalgal cell comprises a coding sequence for HA protein comprising a membrane domain, regulatory elements sufficient for the expression of the HA protein in the microalgal cell, wherein the microalgal cell does not comprise a coding sequence for any other heterologous viral protein, and wherein the recombinant algal protein does not comprise a sequence for retaining the protein in the endoplasmic reticulum, recovering the viral HA protein, and formulating the viral HA protein for subcutaneous injection. 
The claims are directed to a method of making a recombinant viral hemagglutinin protein, the method comprising providing a Schizochytrium cell with a nucleic acid encoding a full-length viral influenza hemagglutinin protein, culturing the cell such that the recombinant HA is secreted into the culture medium, and recovering the secreted recombinant viral HA protein from the culture medium. 
The claims require that the recombinant viral HA protein undergoes post-translational processing to produce HA1 and HA2 fragments in the culture in the absence of an exogenous protease. 
The claims are also drawn to a method of making a vaccine composition by providing a recombinant viral HA protein and administering said protein through subcutaneous injection. 
Roessler teaches transformation of Schizochytrium cells with a heterologous nucleic acid sequence. See claims 12, 20, and 27. Roessler teaches the use of secretory signal to secrete the protein from the cell. See col. 29, second paragraph. 
Roessler teaches method of purification, including the use of affinity chromatography. See col. 19, third paragraph. See also paragraph bridging col. 32 and 33. 
Roessler does not teach a full-length viral influenza hemagglutinin protein. Roessler does not teach the recombinant viral HA protein undergoes post-translational processing to produce HA1 and HA2 fragments in the culture in the absence of an exogenous protease. Roessler does not teach subcutaneous injection of recombinant viral HA protein. 
Walker teaches that microalgae can act as bioreactors for the production of therapeutic proteins. See abstract and p. 31. Walker also teaches that microalgae have all the benefit of plants coupled with high productivities associated with large-scale microbial production approaches. Walker teaches that they provide advantages over plants because they are unicellular, and thus, energy can be directed into growth of the cell as opposed to growth of secondary structures such as leaves, stems and roots. Walker teach that unicellular algae can produce up to 50% recombinant protein by dry weight. See p. 631. Walker teaches culturing microalgae for therapeutic proteins in a medium. See pp. 631-632. See also table 2. Walker teaches transformation of microalgae with vaccine subunits to produce a vaccine composition. Walker also teaches harvesting therapeutic proteins from culture. See p. 632, right column. 
Shoji teaches that hemagglutinin is a seasonal influenza vaccine candidate expressed in plants. Shoji teaches that the recombinant full-length HA protein produced in plants was antigenic. See abstract. Shoji teaches subcutaneous injection of recombinant HA. See section 2.4, immunization of mice with ppH3HAwy. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to utilize the method of Roessler to express the recombinant influenza hemagglutinin of Shoji in view of Walker. One of ordinary skill in the art would have been motivated to make such a modification because Walker expressly teaches the benefit to microalgae production of recombinant vaccine compositions and their benefit over plant systems, such as the one employed by Shoji. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention using the molecular cloning methods taught by the combination of Roessler, Walker, and Shoji. 
With respect to the secreted HA1 and HA2 fragments generated in culture without the use of an exogenous protease, the Examiner notes that this appears to be inherent to the endogenous processing performed by Schizochytrium cells. Although Roessler teaches that secretory signals may be added to recombinant proteins to secrete said proteins into the culture medium, the secretion of influenza HA is inherent to their recombinant production in Schizochytrium cells. Given the benefit of using microalgae taught by Walker and the Schizochytrium cells of Roessler, the result of HA1 and HA2 fragments and secretion to the media would naturally flow from the suggestion of the prior art to utilize Schizochytrium for the production of recombinant polypeptides. 
The inherency of both cleavage and secretion is evidence by Bayne et al (PLoS ONE, 2013, 8(4): e61790). See p. 5, first full paragraph and abstract, respectively. 
The membrane domain would necessarily be present in the full-length viral influenza HA protein. 

Response to Arguments: 
	Applicant argues that Walker fails to cure the deficiencies of Roessler because Walker states that microalgal cells share patterns of glycosylation with plants that are responsible for allergenicity in humans. Applicant states that allergenicity refers to the ability of an antigen to induce an abnormal immune response, i.e. an overreaction, which does not result in a protective/prophylaxis effect, but instead causes physiological function disorder or tissue damage. Applicant concludes that Walker teaches away from using plants to inject therapeutic proteins for injection. See pages 7 and 8 of the remarks. 
	This argument is not found persuasive because the allergenicity referred to by Walker does not refer to the antigen itself and how the antigen would function. Instead, the allergenicity refers to those carbohydrate moieties present on the surface of the proteins (i.e. xylosyl and fucosyl residues on plant produced glycoproteins). Walker also says “glycosylation differences may only be a problem for therapeutic glycoproteins administered to patients by injection” and does not specifically teach away from using subcutaneous injection for plant produced proteins. Applicant’s quote of Walker also omits the following: “Some carbohydrate moieites are unique to plants and may present an antigenic challenge to the immune system when administered regularly, resulting in sensitisation or immunization.” See page 630, right column. 
	Furthermore, Walker does not appear view glycosylation in plants as problematic, noting in table 1 that the glycosylation of transgenic plants and transgenic microalgae are “correct.” See Table 1. 
The characterization of plant glycosylation in Walker notwithstanding, Walker states that microalgae (i.e. the subject matter of the instantly claimed invention) “may provide an attractive alternative to the bioreactor systems currently in use.” Walker also notes that “there have been a number of reports on the production of antibodies, insecticidal proteins, and vaccines in microalgae.” See paragraph bridging pp. 630 and 631. See also Table 2. 
	 When Walker is combined with Shoji, the Examiner notes that plant produced influenza hemagglutinin was subcutaneously injected and provided an immunoprotective effect. See rejection above. Thus, in view of the combination of references above, the ordinary artisan would not have recognized that Walker teaches away from subcutaneous injection of plant produced glycoproteins and certainly does not teach away from subcutaneous injection of microalgae produced glycoproteins. 

	Applicant argues that Shoji requires the addition of a KDEL retention signal. Applicant also argues that Walker teaches that metabolic engineering of the plant N-glycosylation pathway is the most effective way to negate the structural differences that exist between plant and mammalian N-glycans and in order to engineer the N-glycosylation pathway one strategy is to retain the protein in the ER. See pages 8 and 9 of the remarks. 
	This argument is not found persuasive. As an initial matter, Roessler makes clear that the incorporation of secretory signal peptides are additional regulatory sequences that the ordinary artisan may choose to include or exclude. 
“Recombinant nucleic acid molecules of the present invention, which can be either DNA or RNA, can also contain additional regulatory sequences, such as translation regulatory sequences, origins of replication, and other regulatory sequences that are compatible with the recombinant cell. In one embodiment, a recombinant molecule of the present invention, including those which are integrated into the host cell chromosome, also contains secretory signals (i.e., signal segment nucleic acid sequences) to enable an expressed protein to be secreted from the cell that produces the protein. Suitable signal segments include a signal segment that is naturally associated with the protein to be expressed or any heterologous signal segment capable of directing the secretion of the protein according to the present invention. In another embodiment, a recombinant molecule of the present invention comprises a leader sequence to enable an expressed protein to be delivered to and inserted into the membrane of a host cell. Suitable leader sequences include a leader sequence that is naturally associated with the protein, or any heterologous leader sequence capable of directing the delivery and insertion of the protein to the membrane of a cell.” See col. 29, second full paragraph. 
In this paragraph it is clear that the inclusion of secretory signals or membrane signals are obvious modifications that one of ordinary skill in the art may make to a recombinant DNA molecule for production of a protein of interest in a microalgal cell. Thus, despite the addition of a KDEL retention signal and the benefit discussed in Walker to retain the protein in the ER, the ordinary artisan would have recognized that these additional steps are not necessary for the production of heterologous protein, especially in view of Roessler. 
Furthermore, molecular cloning is often a stepwise process, where certain elements are cloned into a particular vector. For example, a coding sequence might be cloned into a vector for expression in a microalgal cell. The next step of the process would be to include additional elements that may increase the productivity of the particular construct in the cell. Such additional elements include secretion signals, membrane targeting signals, or 5’ and 3’ untranslated regions. Thus, experimental designs often start with a base DNA construct without additional elements that may be used to increase production. From this base construct, additional elements may be added depending on design choices, such as the addition of secretion signals. Other elements may be modified to include codon optimized variants, substituted translational control signals, promoters, etc. See paragraph bridging columns 28 and 29 for a discussion of the extent to which the ordinary artisan may manipulate constructs to change the expression of a given protein. 
The mere fact that Applicant has not added these additional elements to a DNA construct (i.e. the omission of a secretion signal or an ER retention signal) does not point to any unexpected or non-obvious product. Rather, the omission of such elements merely demonstrates that the base construct, routinely designed by those of ordinary skill in the art as a starting point, was sufficient to produce recombinant viral HA protein. The fact that the viral HA protein is secreted into the culture medium in the absence of a secretion signal at best demonstrates a latent property previously unappreciated by those of ordinary skill in the art. MPEP 2145 states that obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. 

 
	

	 

Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roessler et al (US7001772) in view of Walker et al (Plant Cell Rep., 2005, 24: 629-641) and Shoji et al (Vaccine, 2008, 26(23): 2930-2934) as applied to claims 38-41 and 44-47 above, and further in view of Wu et al (US 20080069840).
The claims are drawn to the method, wherein the recombinant viral HA is SEQ ID NO: 77. 
Roessler in view of Shoji have been discussed above but do not teach SEQ ID NO: 77. 
Wu teaches SEQ ID NO: 77. See alignment below. 
At the time the invention was made, it would have been obvious and within the scope of the ordinary artisan to utilize any influenza hemagglutinin for the purposes generating a vaccine composition against influenza. One of ordinary skill in the art would have recognized that the substitution of one influenza hemagglutinin for another influenza hemagglutinin to create a vaccine composition is the substitution of functional equivalents, especially absent evidence to the contrary or any unexpected result. One of ordinary skill in the art would have had a reasonable expectation of success modifying the microalgal cell to comprise SEQ ID NO: 77 due to the degeneracy of the genetic code as well as the knowledge of molecular cloning as taught by the combination of Roessler, Walker, Shoji, and Wu. 

Response to Arguments: 
	
	Applicant argues that the claims are non-obvious by virtue of their dependency. However, the rejection of the independent claim has been maintained for the reasons set forth above. Thus, Applicant’s argument is moot. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

	
Sequence Alignments
US-11-773-162-23
; Sequence 23, Application US/11773162
; Publication No. US20080069840A1
; GENERAL INFORMATION:
;  APPLICANT: WU, TZYY-CHOOU
;  APPLICANT:  HUNG, CHIEN-FU
;  TITLE OF INVENTION: RNA INTERFERENCE THAT BLOCKS EXPRESSION OF PRO-APOPTOTIC PROTEINS
;  TITLE OF INVENTION:  POTENTIATES IMMUNITY INDUCED BY DNA AND TRANSFECTED DENDRITIC
;  TITLE OF INVENTION:  CELL VACCINES
;  FILE REFERENCE: JHV-051.01
;  CURRENT APPLICATION NUMBER: US/11/773,162
;  CURRENT FILING DATE:  2007-07-03
;  PRIOR APPLICATION NUMBER: 
;  PRIOR FILING DATE: 
;  PRIOR APPLICATION NUMBER: PCT/US2005/047200
;  PRIOR FILING DATE: 2005-12-30
;  PRIOR APPLICATION NUMBER: US 60/641,901
;  PRIOR FILING DATE: 2005-01-06
;  PRIOR APPLICATION NUMBER: US 60/738,900
;  PRIOR FILING DATE: 2005-11-22
;  NUMBER OF SEQ ID NOS: 49
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 23
;   LENGTH: 565
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-773-162-23

  Query Match             100.0%;  Score 3012;  DB 6;  Length 565;
  Best Local Similarity   100.0%;  
  Matches  565;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKANLLVLLSALAAADADTICIGYHANNSTDTVDTVLEKNVTVTHSVNLLEDSHNGKLCR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKANLLVLLSALAAADADTICIGYHANNSTDTVDTVLEKNVTVTHSVNLLEDSHNGKLCR 60

Qy         61 LKGIAPLQLGKCNIAGWLLGNPECDPLLPVRSWSYIVETPNSENGICYPGDFIDYEELRE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LKGIAPLQLGKCNIAGWLLGNPECDPLLPVRSWSYIVETPNSENGICYPGDFIDYEELRE 120

Qy        121 QLSSVSSFERFEIFPKESSWPNHNTNGVTAACSHEGKSSFYRNLLWLTEKEGSYPKLKNS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QLSSVSSFERFEIFPKESSWPNHNTNGVTAACSHEGKSSFYRNLLWLTEKEGSYPKLKNS 180

Qy        181 YVNKKGKEVLVLWGIHHPPNSKEQQNIYQNENAYVSVVTSNYNRRFTPEIAERPKVRDQA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YVNKKGKEVLVLWGIHHPPNSKEQQNIYQNENAYVSVVTSNYNRRFTPEIAERPKVRDQA 240

Qy        241 GRMNYYWTLLKPGDTIIFEANGNLIAPMYAFALSRGFGSGIITSNASMHECNTKCQTPLG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GRMNYYWTLLKPGDTIIFEANGNLIAPMYAFALSRGFGSGIITSNASMHECNTKCQTPLG 300

Qy        301 AINSSLPYQNIHPVTIGECPKYVRSAKLRMVTGLRNTPSIQSRGLFGAIA GFIEGGWTGM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AINSSLPYQNIHPVTIGECPKYVRSAKLRMVTGLRNTPSIQSRGLFGAIA GFIEGGWTGM 360

Qy        361 IDGWYGYHHQNEQGSGYAADQKSTQNAINGITNKVNTVIEKMNIQFTAVGKEFNKLEKRM 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IDGWYGYHHQNEQGSGYAADQKSTQNAINGITNKVNTVIEKMNIQFTAVGKEFNKLEKRM 420

Qy        421 ENLNKKVDDGFLDIWTYNAELLVLLENERTLDFHDSNVKNLYEKVKSQLKNNAKEIGNGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ENLNKKVDDGFLDIWTYNAELLVLLENERTLDFHDSNVKNLYEKVKSQLKNNAKEIGNGC 480

Qy        481 FEFYHKCDNECMESVRNGTYDYPKYSEESKLNREKVDGVKLESMGIYQILAIYSTVASSL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 FEFYHKCDNECMESVRNGTYDYPKYSEESKLNREKVDGVKLESMGIYQILAIYSTVASSL 540

Qy        541 VLLVSLGAISFWMCSNGSLQCRICI 565
              |||||||||||||||||||||||||
Db        541 VLLVSLGAISFWMCSNGSLQCRICI 565